DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the claim recites a second programmable filter. However, a second programmable filter was already recited in claim 17 on which claim 18 depends. Therefore, it is unclear if these are supposed to refer to the same limitations and it leads to an antecedent basis issue when the claim later recites “the second programmable filter” (i.e. which of the two, if they are distinct, does this recitation refer to).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziyadi, “Reconfigurable High Speed Optical Signal Processing Using Optical Frequency Comb for High-Capacity, Spectrally Efficient Fiber Optic Systems and Networks” (published in ProQuest Dissertations and Theses Professional at https://www.proquest.com/openview/8f3311fb190ba15a27835eb7ceab3689/1?pq-origsite=gscholar&cbl=18750, May 2017).

Regarding claim 14, Ziyadi teaches a method for reducing inter-channel crosstalk for optical signals, comprising: 
receiving a plurality of spectrally overlapped optical signals (see Ziyadi page 44, Figure II. 11, dense overlapped channels) each carrying data on an optical bandwidth (see Figure II. 12, data1 and data2 added onto the signals), the plurality of optical signals including odd signals interleaved with even signals (see Figure II. 11, dense overlapped channels with odd and even channels); 

generating a conjugate copy of the plurality of optical signals using non-linear optics (see Figure II. 11, output from nonlinear element and page 43, final sentence); and 

performing, using two non-linear elements (see Figure II. 11, PPLN-1 and PPLN 2) and two wavelength selective elements (see Figure II. 11, filters after PPLNs), inter-channel interference (ICI) compensation on all channels in the optical domain to reduce the inter-channel crosstalk using the conjugate copy of the plurality of optical signals (see caption for Figure II. 13).

Regarding claim 15, Ziyadi teaches all the limitations of claim 14, and further teaches wherein the plurality of optical signals is divided into two branches using a first programmable filter such that the ICI compensation is performed on the even signals on a first branch and the odd signals on a second branch (Ziyadi in Figure II. 11 shows channels 2 and 5 in one branch and 1, 3, 4, 6, and 7 in another. The second paragraph of page 45 indicates that the branches can be tuned to any channel and therefore the programmable filter can be tuned to allow odd and even channel separation. The caption for Figure II. 13 shows results when channels 2 and 4 are dropped and 1, 3, 5 are not for Figure II. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ziyadi, “Reconfigurable High Speed Optical Signal Processing Using Optical Frequency Comb for High-Capacity, Spectrally Efficient Fiber Optic Systems and Networks” (published in ProQuest Dissertations and Theses Professional at https://www.proquest.com/openview/8f3311fb190ba15a27835eb7ceab3689/1?pq-origsite=gscholar&cbl=18750, May 2017) in view of Winzer, U.S. Publication No. 2013/0070254.

Regarding claim 1, Ziyadi teaches a method for all-optical reduction of inter-channel crosstalk for spectrally overlapped optical signals for maximizing utilization of an available spectrum, comprising: 

receiving a plurality of spectrally overlapped optical signals (see Ziyadi page 44, Figure II. 11 with dense overlapped channels) modulated with data (see Figure II. 12, data1 and data2 added onto the signals); 

generating conjugate copies of each of the plurality of optical signals using non-linear optics (see Figure II. 11, output from nonlinear element see page 43, final sentence); 

selecting the conjugate copies and adjusting an amplitude and a phase the conjugate copies (see Figure II. 11, programmable amplitude/phase filter and page 43, final sentence); and 

performing inter-channel interference (ICI) compensation on the spectrally overlapped optical signals in an optical domain by adding the adjusted conjugate copies to the spectrally overlapped optical signals (see page 44, first paragraph).

Ziyadi does not expressively teach adjusting the delay of the conjugate copies. 

However, Winzer in a similar invention in the same field of endeavor teaches an optical system (see Winzer Figure 3) which includes delays as needed for the system to function properly (see paragraph [0081]). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to include delaying the conjugate copies as needed in the system taught in Ziyadi in order to properly align the optical signals in time as needed. 

Regarding claim 2, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the plurality of spectrally overlapped optical signals includes odd signals spectrally interleaved with even signals (see Ziyadi Figure II. 11 with odd and even channels).
Regarding claim 3, Ziyadi in view of Winzer teaches all the limitations of claim 2, and further teaches wherein the conjugate copies of the even signals are selected to reduce crosstalk for the odd signals and the conjugate copies of the odd signals are selected to reduce crosstalk for the even signals using at least one programmable filter (see Ziyadi Figure II. 11, programmable amplitude/phase filter. This shows channels 2 and 5 and the conjugates of the non-dropped channels in one branch and channels 1, 3, 4, 6, and 7 and the conjugates of the droped channels in another. The second paragraph of page 45 indicates that the branches can be tuned to any channel and therefore the programmable filter can be tuned to allow odd and even channel separation. The caption for Figure II. 13 shows results when channels 2 and 4 are dropped and 1, 3, 5 are not for Figure II. 12).

Regarding claim 4, Ziyadi in view of Winzer teaches all the limitations of claim 2, and further teaches wherein performing the ICI compensation includes: 

non-linear mixing, using two non-linear waveguides, the conjugate copies of crosstalk signals with at least one of the odd signals or the even signals to reduce the inter-channel crosstalk of the at least one of the odd signals or the even signals to a considerable level (see Ziyadi Figure II. 11, PPLN-1 and PPLN 2 and caption); and 

adjusting, using a programmable filter, the at least one of the odd signals or the even signals (see Ziyadi Figure II. 11, filters after each PPLN and Figure II. 12 which shows that an SLM filter 2 after PPLN 2, which the first paragraph of page 46 is acting as both PPLN-1 and PPLN-2 of Figure II. 11. This paragraph also identifies the SLM filter as being used for channel selection and amplitude/phase adjustment).

Regarding claim 7, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein generating the conjugate copies of each of the plurality of optical signals is performed using non-linear mixing in a first non-linear waveguide (see Ziyadi Figure II. 11, output from nonlinear element and page 43, final sentence).

Regarding claim 8, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the ICI compensation avoids use of multi-channel detection and channel spacing estimation due to use of frequency locked optical wave mixing (Ziyadi is silent with regards to multi-channel detection and channel spacing estimation and the Figures II. 11-13 do not indicate that either occurs).

Regarding claim 9, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the inter-channel crosstalk of all signals in a plurality of signals is reduced simultaneously such that separate iterations are avoided for any channel other than a target channel (see caption for Ziyadi Figure II. 13. Figures II. 11-12 only show one iteration of crosstalk reduction).

Regarding claim 10, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein each step of the method is performed entirely in the optical domain without conversion to an electrical domain and without digital signal processing (DSP) (see Ziuyadi page 41, final paragraph. Figures II. 11 and 12 do not show DSP).

Regarding claim 11, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the method is reconfigurable and tunable regarding baud rate, channel spacing, and a quantity of signals (see Ziyadi page 45, second paragraph and page 48. Figures II. 11 and 12 show 7 channels and 5 channels implying it is also configurable for different number of channels).

Ziyadi in view of Winzer does not expressively teach wherein the method is reconfigurable and tunable modulation format. However, Ziyadi does teach that the scheme can be used for 16QAM (see Ziyadi page 48). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the system taught in Ziyadi be reconfigurable and tunable with respect to modulation format as further suggested by Ziyadi, the motivation being to increase the data throughput in the system.
Regarding claim 12, Ziyadi in view of Winzer teaches all the limitations of claim 1, and further teaches wherein a crosstalk reduction for a modulation format of quadrature phase shift keying (QPSK) provides an improvement of at least 4 decibels of optical signal to noise ratio (OSNR), providing increased power savings for a transmitter (see Ziyadi page 46, first paragraph of section 2.3. The increased power savings is a result that the 5 dB of OSNR would necessarily allow).

Regarding claim 13, Ziyadi in view of Winzer teaches all the limitations of claim 1, but does not expressively teach wherein the ICI compensation provides a reduced bit error rate at same optical signal to noise ratio (OSNR) values for different channel spacings.

However, this recitation is a result to be achieved with the disclosed system in the application. One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to modify Ziyadi in view of Winzer in order to achieve the claimed result based on communication needs and specifications. 

Claims 1, 2, 4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, “Reconfigurable optical inter-channel interference mitigation for spectrally overlapped QPSK signals using nonlinear wave mixing in cascaded PPLN waveguides” (published in Optics Letters, Vol. 41, No. 14, pages 3233-3236, July 2016) in view of Winzer, U.S. Publication No. 2013/0070254.

Regarding claim 1, Cao teaches a method for all-optical reduction of inter-channel crosstalk for spectrally overlapped optical signals for maximizing utilization of an available spectrum, comprising: 

receiving a plurality of spectrally overlapped optical signals (see Cao Figure 1, S1 and S2) modulated with data (see Figure 2a which shows the experimental setup of Figure 1, data 1 and data 2); 

generating conjugate copies of each of the plurality of optical signals using non-linear optics (see Figure 1, output copy generation with PPLN and final sentence of page 3233); 

selecting the conjugate copies and adjusting an amplitude and a phase of the conjugate copies (see Figure 1, optical programmable amplitude/phase filter and page 3234, column 1, section after equation (2)); and 

performing inter-channel interference (ICI) compensation on the spectrally overlapped optical signals in an optical domain by adding the adjusted conjugate copies to the spectrally overlapped optical signals (see Figure 1, output on both ports from filter and the caption).
Cao does not expressively teach adjusting the delay of the conjugate copies. 

However, Winzer in a similar invention in the same field of endeavor teaches an optical system (see Winzer Figure 3) which includes delays as needed for the system to function properly (see paragraph [0081]). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to include delaying the conjugate copies as needed in the system taught in Cao in order to properly align the optical signals in time as needed. 

Regarding claim 2, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the plurality of spectrally overlapped optical signals includes an odd signal spectrally interleaved with an even signal (see Cao Figure 1, S1 and S2).

Cao in view of Winzer does not expressively teach wherein the plurality of spectrally overlapped optical signals includes odd signals spectrally interleaved with even signals.

However, Cao goes on to teach that the system can be expanded to include N wavelength division multiplexed signals (see Cao page 3236, column 2). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to extend the system taught in Figures 1 and 2 of Cao to include N optical signals and therefore have odd and even signals spectrally overlapped as suggested in the final paragraph of Cao, the motivation being to increase the data throughput in the system. 

Regarding claim 4, Cao in view of Winzer teaches all the limitations of claim 2, and further teaches wherein performing the ICI compensation includes: 
non-linear mixing, using two non-linear waveguides (see Cao Figure 1, PPLNs for S1 and S2), the conjugate copies of crosstalk signals with at least one of the odd signals or the even signals to reduce the inter-channel crosstalk of the at least one of the odd signals or the even signals to a considerable level (see Cao equation (7) and the following paragraph); and 

adjusting, using a programmable filter, the at least one of the odd signals or the even signals (see Cao Figure 1, optical programmable amplitude/phase filter and section after equation (2)).

Regarding claim 7, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein generating the conjugate copies of each of the plurality of optical signals is performed using non-linear mixing in a first non-linear waveguide (see Cao Figure 1, copy generation PPLN and page 3233, column 2, final sentence).

Regarding claim 8, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the ICI compensation avoids use of multi-channel detection and channel spacing estimation due to use of frequency locked optical wave mixing (see Cao page 3236, column 1, second paragraph, final sentence).

Regarding claim 9, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the inter-channel crosstalk of all signals in a plurality of signals is reduced simultaneously such that separate iterations are avoided for any channel other than a target channel (see Cao Figure 1, compensation on each branch.  No other iteration is shown).

Regarding claim 10, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein each step of the method is performed entirely in the optical domain without conversion to an electrical domain and without digital signal processing (DSP) (see Cao Figures 1 and 2. No DSP or conversion is shown).

Regarding claim 11, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein the method is reconfigurable and tunable regarding baud rate, channel spacing (see Cao Figure 4, caption), and a quantity of signals (see Cao page 3236, column 2).

Cao in view of Winzer does not expressively teach wherein the method is reconfigurable and tunable modulation format. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to have modulation format be tunable to allow the system to have a higher data throughput and to meet modulation requirements for variable systems. 
Regarding claim 12, Cao in view of Winzer teaches all the limitations of claim 1, and further teaches wherein a crosstalk reduction for a modulation format of quadrature phase shift keying (QPSK) provides an improvement of at least 4 decibels of optical signal to noise ratio (OSNR), providing increased power savings for a transmitter (see Cao Abstract. The increased power savings is a result that the 4 dB of OSNR would necessarily allow).

Regarding claim 13, Cao in view of Winzer teaches all the limitations of claim 1, and but does not expressively teach wherein the ICI compensation provides a reduced bit error rate at same optical signal to noise ratio (OSNR) values for different channel spacings.

However, this recitation is a result to be achieved with the disclosed system in the application. One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to modify Cao in view of Winzer in order to achieve the claimed result based on communication needs and specifications. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, “Reconfigurable optical inter-channel interference mitigation for spectrally overlapped QPSK signals using nonlinear wave mixing in cascaded PPLN waveguides” (published in Optics Letters, Vol. 41, No. 14, pages 3233-3236, July 2016).

Regarding claim 14, Cao teaches a method for reducing inter-channel crosstalk for optical signals, comprising: 

receiving a plurality of spectrally overlapped optical signals (see Cao Figure 1, signals S1 and S2) each carrying data on an optical bandwidth (see Figure 2a which is an experimental setup of Figure 1, data 1 and data 2), the plurality of optical signals including an odd signal interleaved with an even signal (see Figure 1, signals S1 and S2); 

generating a conjugate copy of the plurality of optical signals using non-linear optics (see Figure 1, output copy generation with PPLN and final sentence of page 3233); and 

performing, using a non-linear element (see Figure 1, PPLN after optical programmable filter) and a wavelength selective element (see Figure 1, filter after PPLN), inter-channel interference (ICI) compensation on all channels in the optical domain to reduce the inter-channel crosstalk using the conjugate copy of the plurality of optical signals (see page 3234, column 1, final paragraph).

Cao does not expressively teach 

the plurality of optical signals including odd signals interleaved with even signals;

two non-linear elements and two wavelength selective elements.
Regarding the two non-linear elements and two wavelength selective elements, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace a singular non-linear element and a singular wavelength selective element with two non-linear elements and two wavelength selective elements acting on each port to yield the predictable results of independently compensating each signal line. 

Regarding the rest of the claim, Cao goes on to teach that the system can be expanded to include N wavelength division multiplexed signals (see Cao page 3236, column 2). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to extend the system taught in Figures 1 and 2 of Cao to include N optical signals and therefore have odd and even signals spectrally overlapped as suggested in the final paragraph of Cao, the motivation being to increase the data throughput in the system. 

Allowable Subject Matter
Claims 17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 17, the prior art made of record fails to teach a system for reducing inter-channel crosstalk for optical signals comprising: 

an overlapped optical wavelength division multiplexing (WDM) system including a plurality of optical signals including odd signals interleaved with even signals;

 a first non-linear waveguide configured to generate a conjugate copy of the plurality of optical signals; 

a first two-port programmable filter configured to divide and adjust the plurality of optical signals into two branches; and 

a second non-linear waveguide, a third non-linear waveguide, and a second programmable filter located downstream from the first two-port programmable filter in a first branch of the two branches and configured to perform inter-channel interference (ICI) compensation on the even signals in the optical domain to reduce the inter-channel crosstalk using the conjugate copy of the plurality of optical signals.

Ziyadi, cited above, teaches a system for reducing inter-channel crosstalk for optical signals comprising

an overlapped optical wavelength division multiplexing (WDM) system including a plurality of optical signals including odd signals interleaved with even signals (see Ziyadi Figure II. 11, dense overlapped channels and page 45, last sentence of section 2.1); 

a first non-linear waveguide configured to generate a conjugate copy of the plurality of optical signals (see Figure II. 11, output from first PPLN waveguide and page 43, final sentence); 

a first two-port programmable filter configured to divide and adjust the plurality of optical signals into two branches (see Figure II. 11, programmable amplitude/phase filter); and 

a second non-linear waveguide, a third non-linear waveguide (see Figure II. 11, PPLN-1 and PPLN-2) and configured to perform inter-channel interference (ICI) compensation on the even signals in the optical domain to reduce the inter-channel crosstalk using the conjugate copy of the plurality of optical signals (see caption of Figure II. 13).

However, Ziyadi does not teach the features highlighted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5, 6, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cao et al, “Inter-channel interference mitigation of heterogeneous wavelength-overlapped channels of different baud rates and pulse shapes using nonlinear optical signal processing” (published in 2016 Conference on Lasers and Electro-Optics (CLEO), June 2016) teaches a similar arrangement as the Cao reference listed above.

Cao et al, “Reconfigurable optical inter-channel interference compensation of 20/25-Gbaud QPSK signals using nonlinear wave mixing” (published in 2015 European Conference on Optical Communication (ECOC), September 2015) teaches a similar arrangement as the Cao reference listed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASEY L KRETZER/Examiner, Art Unit 2637